Citation Nr: 1528319	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.  He served in the Republic of Vietnam from December 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2012 and April 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The April 2012 rating decision, in pertinent part, denied a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and denied service connection for a heart condition, peripheral neuropathy of the upper extremities and for an acquired psychiatric disability, to include anxiety.  The April 2013 rating decision, in pertinent part, denied entitlement to a TDIU.

In his January 2014 substantive appeal the Veteran, through his representative, argued that his service-connected diabetic conditions, to include diabetic nephropathy and peripheral neuropathy of the lower extremity, had worsened.  Therefore, the issues of entitlement to increased ratings for these disabilities have been raised by the record and are referred to the Agency of Original Jurisdiction (AOJ) for appropriate development.

The issues of entitlement to service connection for a heart disability, an acquired psychiatric disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent medical evidence of record reflects that the Veteran has peripheral neuropathy of the upper extremities which is related to his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity is proximately due to the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2014). 

2.  Peripheral neuropathy of the left upper extremity is proximately due to the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the decision below, the Board has granted the Veteran's claims for service connection for peripheral neuropathy of the upper extremities.  Therefore, regardless of whether the requirements have been met in this case with regard to these claims, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. "  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996). 

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) . 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran claims that service connection is warranted for peripheral neuropathy of the upper extremities.  The medical evidence includes a March 2013 VA general medical examination which reflects that the Veteran is diagnosed with diabetic peripheral neuropathy of the upper extremities.  The Veteran is service-connected for diabetes mellitus type II, based upon his herbicide exposure during service.  There is no medical opinion of record indicating that the bilateral upper extremity peripheral neuropathy is not etiologically related to the service-connected diabetes mellitus.  As such, service connection for peripheral neuropathy of the upper extremities is granted as secondary to the service-connected diabetes mellitus.


ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity is granted.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's claims for service connection for an acquired psychiatric disability and a heart disability, the Board notes that the claims were denied in part on the basis of no diagnosis.  In this regard, the March 2013 VA general medical examination report reflects that the Veteran was not found to have ischemic heart disease at the previous VA examination the year before.  However, it was also noted that the Veteran has only had chest pain for the last two or three months; he reported chest discomfort with strenuous activity.  It was noted that he had not had a stress test.  The examiner advised the Veteran to see his primary care physician.  Also noted was that the Veteran reported symptoms of depression.  The Veteran was also advised to seek counseling.  Further, the Veteran (through his representative), in the January 2014 substantive appeal, indicated that his heart condition is secondary to his diabetic nephropathy.  He requested that he be scheduled for a VA examination.  

The most recent VA treatment records in the claims file are dated in August 2014.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran has also alleged (in the January 2014 substantive appeal) that his diabetes has worsened.  The most recent VA diabetes VA examination was conducted in March 2012.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).

In light of the above, the claims should be remanded in order to schedule the Veteran for VA examinations to determine the nature and etiology of any current heart disability and acquired psychiatric disability, and determine the current severity of his diabetes.

Regarding the TDIU claim, the Board notes that the Veteran has never completed and submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As such, the Board finds that the RO/AMC should again send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  See M21-1MR, IV.ii.2.F.25.i.

Finally, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the claims being remanded, and as such, it must be deferred pending the development requested on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from August 2014 to the present, and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims file, to include a copy of this Remand, must be made available to the examiner and the examiner should note that review of such was accomplished.  All indicated tests and studies should be conducted.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disability had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.  

A complete rationale should be provided for each opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current heart disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner is asked to identify, by diagnosis, whether a heart disease is currently manifested. 

The examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that any current heart disease is etiologically related to the Veteran's military service, to include his exposure to Agent Orange therein.  

If it is determined that any current heart disability is not etiologically related to service, the examiner should provide an opinion as to whether any current heart disability is caused or aggravated (permanently worsened beyond the normal progression of the disability) by the Veteran's service-connected diabetes mellitus type II or his service-connected diabetic nephropathy.

A rationale for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetes mellitus.  

The examiner must address the medications taken for this disability, the frequency and nature of current treatment, the effect of the disabilities on activities (e.g., regulation of activities, notably avoidance of strenuous occupational and recreational activities), and all current complications of the disability.

5.  When the development requested has been completed, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


